Citation Nr: 1009520	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  09-07 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active service from January 1947 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA), Regional Office 
(RO), in St. Petersburg, Florida.

In an April 2009 decision, the Board denied service 
connection for bilateral hearing loss.  Thereafter, the 
Veteran appealed the Board's denial of his claim to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2009, the Veteran and the Secretary of VA (the 
parties) filed a Joint Motion for an Order Vacating and 
Remanding the Board Decision (Joint Motion).  The Joint 
Motion moved for the Court to vacate and remand the April 
2009 Board decision as the parties determined that a remand 
was necessary in order to provide the Veteran with a new 
examination to properly evaluate all pertinent evidence of 
record.  In November 2009, the Court granted the parties' 
Joint Motion.  Accordingly, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In accordance with the Joint Motion, the Board finds that a 
remand is necessary in order to afford the Veteran a VA 
examination so as to determine the nature and etiology of his 
bilateral hearing loss.

Specifically, the Joint Motion noted that the April 2009 
Board decision observed that the Veteran's service treatment 
records illustrated that he suffered some degree of hearing 
loss while in service, but the findings did not meet the 
standards for a ratable hearing loss "disability" under VA 
regulations.  See 38 C.F.R. § 3.385.   As such, VA obtained 
an examination and opinion in October 2007.  The examination 
revealed a hearing loss disability under VA regulations and 
the examiner opined that the Veteran's hearing impairment was 
not the result of acoustic trauma incurred during service.  
The examiner reasoned that the Veteran's service treatment 
records were silent for hearing loss, and that noise-induced 
hearing loss occurred at the time of exposure, not after the 
noise has ceased.  As the Veteran's service treatment records 
showed some degree of hearing loss during service, the Joint 
Motion determined that the basis for the October 2007 VA 
examiner's opinion was based on an inaccurate factual 
predicate.  Therefore, a remand is necessary in order to 
afford the Veteran a new VA examination in order to ascertain 
the nature and etiology of his bilateral hearing loss. 

Also while on remand, any outstanding VA treatment records 
should be obtained.  In this regard, the Board notes that the 
Veteran receives treatment at the Pensacola, Florida, VA 
Outpatient Clinic.  The most recent records are dated in 
September 2008.  VA has a duty to request all available and 
relevant records from federal agencies, including VA medical 
records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  As such, while on remand, any outstanding 
records from the Pensacola VA facility dated from September 
2008 to the present should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall obtain any 
outstanding records from the Pensacola, 
Florida, VA Outpatient Clinic, dated from 
September 2008 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile should be 
issue and documented in the claims file.  
The Veteran must be notified of the 
attempts made, and why further attempts 
would be futile, and allowed the 
opportunity to provide such records.

2.  The RO/AMC shall then afford the 
Veteran a VA audiological examination in 
order to determine the current nature and 
etiology of his bilateral hearing loss.  
The examiner should review the claims 
file.  The examiner should identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  A Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
bilateral hearing loss is related to his 
period of active service, to include in-
service acoustic trauma.  Additionally, 
the examiner should indicate whether the 
Veteran had bilateral hearing loss within 
one year of his service discharge in 
August 1966 and, if so, describe the 
manifestations.  In offering any opinion, 
the examiner must consider the Veteran's 
lay statements regarding the incurrence of 
his bilateral hearing loss, i.e., as a 
result of in-service acoustic trauma, and 
the continuity of symptomatology.  The 
examiner must also specifically consider 
the in-service August 1963 and August 1966 
audiograms showing some degree of hearing 
loss.  The rationale for any opinion 
offered should be provided.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  Claims 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

